Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
	It’s noted that there is a typing error in the previous amendment of the claims.  The amendment states that claims 13-30 are canceled.  However, there were only 20 claims before this amendment.  From the remark section and from the content of the amendment, it’s clear that claims 13-20 are canceled.  Note new claims 21-26 have been added in this amendment.

STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a check valve for preventing flow to the accumulator from the Stirling engine, a working gas discharge valve, and a low-pressure receptacle comprising the working gas, wherein said low pressure receptacle is in fluidic connection with the Stirling engine through the working gas discharge valve, the method comprising: providing the working gas to the accumulator from the low-pressure receptacle; providing a pressurization fluid to the accumulator to reduce the volume for the working gas in the accumulator, thereby increasing the pressure of the working gas in the accumulator; displacing the pressurized working gas from the accumulator to the expansion and/or compression cylinder, and at discharge, opening the working gas discharge valve to discharge at least a portion of the working gas to the low pressure receptacle”; in claim 9, the recitations “an accumulator, the accumulator configured with a pressurization fluid for displacing the working gas in to the Stirling engine, wherein said accumulator being in fluidic connection with the expansion and/or compression cylinders of the Stirling engine; and a low-pressure receptacle comprising the working gas, said low pressure receptacle being in fluidic connection with the Stirling engine and the accumulator, wherein the Stirling engine assembly is configured such that working gas is prevented from flowing from the Stirling engine to the accumulator”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 9, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 9 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 3699770 (Bennethum), that discloses the overall system (note the 103 rejection in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify Bennethum to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/7/2022